Action to recover damages for personal injuries sustained by plaintiff through the alleged negligent operation of an Automobile by defendant. Order on reargument, dated May 23, 1950,' granting plaintiff’s motion for a preference, reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without ■ costs. There is no sufficient showing warranting the exercise of discretion in favor of granting the preference. Appeal from original order dated May 12, 1950, dismissed, without costs. Carswell, Acting P.' J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.